 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”), dated as of July
31, 2015 (the “Execution Date”), is entered into between each party holding
interests in the Companies (collectively, “Seller”), Cuarto LLC, a limited
liability company organized under the laws of the state of Oregon, Quinto LLC, a
limited liability company organized under the laws of the state of Oregon,
Noveno LLC, a limited liability company organized under the laws of the state of
Oregon, Septimo LLC, a limited liability company organized under the laws of the
state of Oregon, Primero LLC, a limited liability company organized under the
laws of the state of Oregon, Segundo LLC, a limited liability company organized
under the laws of the state of Oregon, Sexto LLC, a limited liability company
organized under the laws of the state of Oregon, Octavo LLC, a limited liability
company organized under the laws of the state of Oregon and LBB LLC, a limited
liability company organized under the laws of the state of Oregon (each a
“Company” and collectively the “Companies”), LBB Acquisition, LLC, a limited
liability company organized under the laws of the state of North Carolina
(“Buyer”) and Chanticleer Holdings, Inc., a corporation formed under the laws of
the state of Delaware (“Parent”).

 

RECITALS

 

WHEREAS, one or more of the Persons comprising Seller owns all of the issued and
outstanding membership interests (the “Membership Interests”) in each of the
Companies;

 

WHEREAS, the Companies own and operate the fast casual burger chain under the
name “Little Big Burger” (the “Business”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I

Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

 

 

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

 

“Closing Working Capital” means: (a) the aggregate Current Assets of the
Companies, less (b) the aggregate Current Liabilities of the Companies,
determined as of the open of business on the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by any of the Companies.

 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, pursuant to
which any Company grants or receives any rights in or to Intellectual Property
and to which any Company is a party, beneficiary or otherwise bound.

 

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance registration, application or other filing by, to or with
any Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Current Assets” means cash and cash equivalents, inventory and prepaid
expenses, but excluding (a) the portion of any prepaid expense of which Buyer
will not receive the benefit following the Closing and (b) receivables from any
of the Companies’ Affiliates, managers, employees, officers or members and any
of their respective Affiliates other than receivables arising under the Sublease
Agreement dated January 1, 2015 between Noveno LLC and Boxer Ramen LLC (the
“Sublease Agreement”), determined in accordance with the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies, that were
used in the preparation of the Financial Statements for the most recent fiscal
year end as if such accounts were being prepared as of a fiscal year end.

 

“Current Liabilities” means accrued expenses, but excluding payables to any of
the Companies’ Affiliates, managers, employees, officers or members and any of
their respective Affiliates other than payables arising under the Sublease
Agreement, deferred Tax liabilities and the current portion of long term debt,
determined in accordance with the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies, that were used in the preparation of
the Financial Statements for the most recent fiscal year end as if such accounts
were being prepared as of a fiscal year end.

 

 

 

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

 

 

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); and (f)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation.

 

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of Katherine J. Poppe (“Poppe”) and
Micah L. Camden (“Camden”).

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include consequential, indirect,
punitive and special damages, lost profits, lost revenues and the like, except
in the case of intentional fraud or to the extent actually awarded to a
Governmental Authority or other third party.

 

 

 

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Companies, Buyer or the
Parent, as applicable, or (b) the ability of Seller, Buyer or Parent, as
applicable, to consummate the transactions contemplated hereby on a timely
basis, provided, however, that “Material Adverse Effect” shall not include any
event, occurrence, fact, condition or change, directly or indirectly, arising
out of or attributable to: (i) general economic or political conditions; (ii)
conditions generally affecting the industries in which the Companies, Buyer or
Parent, as applicable, operates; (iii) any changes in financial or securities
markets in general; (iv) act of war (whether or not declared), armed hostilities
or terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement except, with respect to the Companies, the failure
to obtain any consent in connection with the items set forth in Section 3.05(c)
of the Disclosure Schedules; or (vi) the public announcement, pendency or
completion of the transactions contemplated by this Agreement; provided further,
however, that any event, occurrence, fact, condition or change referred to in
clauses (i) through (iv) immediately above shall be taken into account in
determining whether a Material Adverse Effect has occurred or could reasonably
be expected to occur to the extent that such event, occurrence, fact, condition
or change has a disproportionate effect on the Companies, Buyer or Parent, as
applicable, compared to other participants in the industries in which the
Companies, Buyer or Parent, as applicable, conducts their business.

 

“Organizational Documents” means each Company’s articles or certificate of
formation or organization, and its limited liability company agreement or
operating agreement.

 

“Partnership Companies” means and includes Cuarto LLC, Quinto LLC, Noveno LLC,
Septimo LLC and LBB LLC.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Real Property” means the real property owned, leased or subleased by any of the
Companies, together with all buildings, structures and facilities located
thereon.

 

 

 

 

“Representative” means, with respect to any Person, any and all managing
members, managers, officers, employees, consultants, financial advisors,
counsel, accountants and other agents of such Person.

 

“S Corporation Companies” means and includes Primero LLC, Segundo LLC, Sexto
LLC, and Octavo LLC.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transaction Documents” means this Agreement, one or more assignments of the
Membership Interests to Buyer (collectively, the “Assignment”) and the Leak Out
Agreement (as hereinafter defined). Additionally, for purposes of the Buyer,
Poppe and Camden only, the term “Transaction Documents” shall also include the
Pledge and Security Agreement and Securities Account Control Agreement.

 

Article II

Purchase and sale

 

Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, all of Seller’s right, title and interest in and to the Membership
Interests, free and clear of all Encumbrances, for the consideration specified
in Section 2.02.

 

Section 2.02 Purchase Price. The aggregate purchase price for the Membership
Interests shall be shall consist of following:

 

(a) Three Million Six Hundred Thousand Dollars ($3,600,000) payable in cash by
wire transfer of immediately available funds to an account or accounts provided
to the Buyer by the Seller (“Cash Consideration”); provided, however that
$200,000 of the Cash Consideration otherwise payable to accounts designated by
Poppe and Camden shall be deposited in a cash and securities account in the name
of Poppe and Camden and with a financial institution reasonably acceptable to
Buyer, Poppe and Camden (the “Cash and Securities Account”) and subject to the
terms of the Pledge and Security Agreement and Securities Account Control
Agreement (as each such term is defined below); and

 

 

 

 

(b) The number of shares of Parent’s common stock having a cash value of Two
Million Five Hundred Thousand Dollars ($2,500,000) (the “Stock Consideration”,
and together with the Cash Consideration, the “Purchase Price”), valued at a
price per share (the “Stock Consideration Price”) equal to the lesser of (i)
$2.43 per share, or (ii) the average closing price per share of the Parent’s
common stock for the twenty (20) days during which trading is conducted on the
NASDAQ Stock Market immediately prior to the Closing. Notwithstanding anything
to the contrary, the aggregate number of shares of Stock Consideration shall not
exceed 19.9% of either (a) the total number of shares of Parent’s common stock
outstanding on the Execution Date or Closing Date, or (b) the total voting power
of Parent’s securities outstanding on the Execution Date or Closing Date that
are entitled to vote on a matter being voted on by holders of Parent’s common
stock (the “Stock Consideration Cap”). In the event the Stock Consideration at
Closing would result in Stock Consideration in an amount in excess of the Stock
Consideration Cap, Buyer shall cause Parent to issue to Seller the Stock
Consideration up to the Stock Consideration Cap and shall pay the remaining
balance of Stock Consideration hereunder (the “Remaining Balance”) in cash,
based upon the value of the Stock Consideration as set forth in (i) or (ii)
above, as applicable.

 

The certificates evidencing the Stock Consideration shall bear a legend under
the Securities Act of 1933, as amended (the “Securities Act”) relating to the
status of the Stock Consideration as restricted securities and will also bear a
legend stating:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE OR TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

Seller covenants and agrees to restrict its sale of the Stock Consideration
pursuant to the applicable restrictions set forth in the Leak Out Agreement
annexed hereto as Exhibit A (the “Leak Out Agreement”) and the Pledge and
Security Agreement and Securities Account Control Agreement (as each such term
is defined below).

 

(c) Buyer shall distribute the Purchase Price to Seller in accordance with the
allocations set forth on Annex A, provided, however, that

 

(i) in the event there is a Remaining Balance, Annex A shall be deemed to be
modified such that the reduction in Stock Consideration and increase in Cash
Consideration in respect of the Remaining Balance shall be allocated pro rata
among the Persons constituting Seller in proportion to the fraction of the
Purchase Price allocated to each such Person on the unmodified Annex A,

 

 

 

 

(ii) to the extent indebtedness of any Company or transaction fees of Seller in
respect of the transactions contemplated hereunder are payable at the Closing,
such indebtedness and fees shall be paid by Buyer on behalf of the Seller at the
Closing, and the Cash Consideration payable to each Person comprising Seller set
forth in Annex A shall be reduced pro rata in proportion to the fraction of the
Purchase Price allocated to each such Person on the unmodified Annex A,

 

(iii) Buyer and Parent acknowledge and agree that the portion of the Purchase
Price allocable to Quinto LLC will be apportioned and distributed by Poppe and
Camden in accordance with the provisions of the Letter Agreement (Quinto)
entered into on or before the Closing by and among Little Fry Limited
Partnership, Quinto LLC, Rob John Cote, Renee Donna Cote, Gary Byron
Rothenberger, Jr., Poppe and Camden (the “Quinto Letter Agreement”), and that
the recipients of Stock Consideration under the Quinto Letter Agreement will
have registration rights under Section 6.13 of this Agreement, and

 

(iv) the Cash Consideration shall be paid in accordance with Section 7.03(a),
and the Stock Consideration shall be delivered to the account or accounts
designated by Seller within two Business Days of the Closing Date; provided,
however, that the Stock Consideration otherwise payable to Poppe and Camden
shall be delivered to the holder of the Cash and Securities Account and subject
to the terms of the Pledge and Security Agreement and Securities Account Control
Agreement (as each such term is defined below).

 

Section 2.03 Purchase Price Adjustment.

 

(a) Closing Adjustment.

 

(i) At least three Business Days before the Closing, Poppe shall prepare and
deliver to Buyer a statement setting forth a good faith estimate of Closing
Working Capital (the “Estimated Closing Working Capital”), which statement shall
contain an estimated aggregated balance sheet of the Companies as of the Closing
Date (without giving effect to the transactions contemplated herein), a
calculation of Estimated Closing Working Capital (the “Estimated Closing Working
Capital Statement”), and a certificate of Poppe that the Estimated Closing
Working Capital Statement was prepared using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies, that were used in the
preparation of the Financial Statements for the most recent fiscal year end as
if such Estimated Closing Working Capital Statement was being prepared as of a
fiscal year end.

 

(ii) The “Closing Adjustment” shall be an amount equal to the Estimated Closing
Working Capital minus $185,000 (the “Target Working Capital”). If the Closing
Adjustment is less than or equal to ten percent (10%) of the Target Working
Capital, then no adjustment to the Cash Consideration shall be required. If the
Closing Adjustment is a positive number and exceeds ten percent (10%) of the
Target Working Capital, the Cash Consideration shall be increased by the amount
of the Closing Adjustment. If the Closing Adjustment is a negative number and
exceeds ten percent (10%) of the Target Working Capital, the Cash Consideration
shall be reduced by the amount of the Closing Adjustment.

 

 

 

 

(b) Post-Closing Adjustment.

 

(i) Within 30 days after the Closing Date, Buyer or Parent shall prepare and
deliver to Poppe a statement setting forth its calculation of Closing Working
Capital, which statement shall contain an aggregated balance sheet of the
Companies as of the Closing Date (without giving effect to the transactions
contemplated herein), a calculation of Closing Working Capital (the “Closing
Working Capital Statement”) and a certificate of the Chief Financial Officer of
Buyer or Parent that the Closing Working Capital Statement was prepared using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies, that were used in the preparation of the Financial Statements for
the most recent fiscal year end as if such Closing Working Capital Statement was
being prepared as of a fiscal year end.

 

(ii) The post-closing adjustment shall be an amount equal to the Closing Working
Capital minus the Estimated Closing Working Capital (the “Post-Closing
Adjustment”). If the Post-Closing Adjustment is less than or equal to ten
percent (10%) of the Target Working Capital, then no payments shall be required
in respect of this Section 2.03(b)(ii). If the Post-Closing Adjustment is a
positive number and exceeds ten percent (10%) of the Target Working Capital,
Buyer shall pay to Poppe and Camden in equal amounts an aggregate amount equal
to the Post-Closing Adjustment. If the Post-Closing Adjustment is a negative
number and exceeds ten percent (10%) of the Target Working Capital, Poppe and
Camden, in equal amounts, shall pay to Buyer an aggregate amount equal to the
Post-Closing Adjustment.

 

(c) Examination and Review.

 

(i) After receipt of the Closing Working Capital Statement, Poppe shall have 30
days (the “Review Period”) to review the Closing Working Capital Statement.
During the Review Period, Poppe and Poppe’s accountants shall have full access
to the books and records of the Companies, the personnel of, and work papers
prepared by, Buyer, Parent and the accountants of each to the extent that they
relate to the Closing Working Capital Statement and to such historical financial
information (to the extent in the possession of Buyer or Parent) relating to the
Closing Working Capital Statement as Poppe may reasonably request for the
purpose of reviewing the Closing Working Capital Statement and to prepare a
Statement of Objections (defined below), provided, that such access shall be in
a manner that does not interfere with the normal business operations of Buyer,
Parent or the Companies.

 

(ii) On or prior to the last day of the Review Period, Poppe may object to the
Closing Working Capital Statement by delivering to Buyer a written statement
setting forth Poppe’s objections in reasonable detail, indicating each disputed
item or amount and the basis for Poppe’s disagreement therewith (the “Statement
of Objections”). If Poppe fails to deliver the Statement of Objections before
the expiration of the Review Period, the Closing Working Capital Statement and
the Post-Closing Adjustment, as the case may be, reflected in the Closing
Working Capital Statement shall be deemed to have been accepted by Poppe. If
Poppe delivers the Statement of Objections before the expiration of the Review
Period, Buyer and Poppe shall negotiate in good faith to resolve such objections
within 30 days after the delivery of the Statement of Objections (the
“Resolution Period”), and, if the same are so resolved within the Resolution
Period, the Post-Closing Adjustment and the Closing Working Capital Statement
with such changes as may have been agreed in writing by Buyer and Poppe, shall
be final and binding.

 

 

 

 

(iii) If Poppe and Buyer fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections before expiration of the
Resolution Period, then any amounts remaining in dispute (“Disputed Amounts”)
shall be submitted for resolution to an impartial firm of independent certified
public accountants appointed by Buyer and Poppe (the “Independent Accountant”)
who, acting as experts and not arbitrators, shall resolve the Disputed Amounts
only and make any adjustments to the Post-Closing Adjustment, as the case may
be, and the Closing Working Capital Statement. The parties hereto agree that all
adjustments shall be made without regard to materiality. The Independent
Accountant shall only decide the specific items under dispute by the parties and
their decision for each Disputed Amount must be within the range of values
assigned to each such item in the Closing Working Capital Statement and the
Statement of Objections, respectively.

 

(iv) The fees and expenses of the Independent Accountant shall be paid by Poppe
and Camden in equal amounts, on the one hand, and by Buyer, on the other hand,
based upon the percentage that the amount actually contested but not awarded to
Poppe and Camden or Buyer, respectively, bears to the aggregate amount actually
contested by Poppe and Buyer.

 

(v) The Independent Accountant shall make a determination as soon as practicable
within 30 days (or such other time as the parties hereto shall agree in writing)
after their engagement, and their resolution of the Disputed Amounts and their
adjustments to the Closing Working Capital Statement and/or the Post-Closing
Adjustment shall be conclusive and binding upon the parties hereto.

 

(vi) Except as otherwise provided herein, any payment of the Post-Closing
Adjustment shall (A) be due (x) within five Business Days of acceptance of the
applicable Closing Working Capital Statement or (y) if there are Disputed
Amounts, then within five Business Days of the resolution described in clause
(v) above; and (B) be paid by wire transfer of immediately available funds to
such account or accounts as is directed by Buyer or Poppe, as the case may be.

 

(d) Adjustments for Tax Purposes. Any payments made pursuant to this Section
2.03 shall be treated as an adjustment to the Purchase Price by the parties for
Tax purposes, unless otherwise required by Law.

 

Section 2.04 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Membership Interests contemplated hereby shall take
place at a closing (the “Closing”) to be held at 10:00 a.m., Ruskin Moscou
Faltischek, P.C., Uniondale, New York, no later than two Business Days after the
last of the conditions to Closing set forth in Article VII have been satisfied
or waived, as the same may be extended by the mutual agreement of the Buyer and
Poppe and subject to Section 9.07 hereof (the day on which the Closing takes
place being the “Closing Date”).

 

 

 

 

Section 2.05 Payment of Sales and Transfer Taxes. Each of Seller and Buyer shall
pay one half of any and all sales, use or other transfer taxes payable by reason
of the transfer and conveyance of the Membership Interests. The parties will
prepare and deliver and if necessary file at or before Closing all transfer tax
returns and other filings necessary to vest in the Buyer full right, title and
interest in the Membership Interests.

 

Section 2.06 Tax Matters. The parties agree and acknowledge that the purchase
and sale of the Membership Interests in the Partnership Companies pursuant to
this Agreement will be treated for US federal and applicable state income Tax
purposes, pursuant to Rev Rul 99-6, 1999-1 CB 432, situation 2, as a sale of an
interest in a partnership for Seller’s purposes, and as a purchase of all of the
assets of the Partnership Companies and an assumption of all of the liabilities
of the Partnership Companies for Buyer’s purposes. Seller and Buyer shall make
an election under Section 338(h)(10) of the Code and any corresponding or
analogous provisions of applicable state, local or foreign tax law with respect
to the purchase of the Membership Interests in the S Corporation Companies. The
Purchase Price shall be allocated for all Tax and accounting purposes among the
Companies, and among the assets of the Companies, in accordance with Section
1060 of the Code and the regulations thereunder as set forth on Annex A and
Exhibit A. Neither party shall take any position, on any Tax Return or
otherwise, that is inconsistent with such allocation unless expressly required
by applicable law.



 

Article III

Representations and warranties of seller and Companies

 

Except as set forth in the Disclosure Schedules, each of Poppe and Camden (and,
solely with respect to Section 3.01, Sections 3.03(a) and (c), and Section 3.05,
each other Person constituting the Seller, but only with respect to himself or
herself and his or her Membership Interest), severally, and not jointly,
represents and warrants to the Buyer and the Parent, as of the date hereof
(except as to any representation or warranty which specifically relates to an
earlier date), and as of the moment immediately prior to Closing, as follows:

 

Section 3.01 Organization and Authority of Seller and Companies. Each of Seller
and the Companies has full power and authority to enter into this Agreement and
the other Transaction Documents to which each of Seller and the Companies are a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller and the Companies of this Agreement and any other Transaction Document
thereunder and the consummation by Seller and the Companies of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Seller and the Companies. This Agreement has been duly
executed and delivered by each of the Seller and the Companies, and (assuming
due authorization, execution and delivery by Buyer and Parent) this Agreement
constitutes a legal, valid and binding obligation of Seller and the Companies,
enforceable against each in accordance with its terms. When each other
Transaction Document to which Seller or the Companies is or will be a party has
been duly executed and delivered by Seller or the Companies (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
and the Companies, enforceable against it in accordance with its terms.

 

 

 

 

Section 3.02 Authority and Qualification of the Companies. Each Company is a
limited liability company duly organized and validly existing under the Laws of
the state of Oregon and has full limited liability company power and authority
to own, operate or lease the properties and assets now owned, operated or leased
by it and to carry on its business as it has been and is currently conducted.
Section 3.02 of the Disclosure Schedules sets forth each jurisdiction in which
the Companies are licensed or qualified to do business. The Companies are duly
licensed or qualified to do business and are in good standing in each
jurisdiction in which the properties owned or leased by them or the operation of
their business as currently conducted makes such licensing or qualification
necessary, other than those jurisdictions where the failure to be so licensed or
qualified would not have a Material Adverse Effect. All limited liability
company actions taken by the Companies in connection with this Agreement and the
other Transaction Documents will be duly authorized on or prior to the Closing.

 

Section 3.03 Capitalization.

 

(a) Except as set forth in Section 3.03 of the Disclosure Schedules, Seller is
the record owner of and has good and valid title to the Membership Interests,
free and clear of all Encumbrances. The Membership Interests constitute 100% of
the total issued and outstanding membership interests in each of the Companies.
The Membership Interests have been duly authorized and are validly issued,
fully-paid and non-assessable. Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own all of the Membership Interests,
free and clear of all Encumbrances.

 

(b) The Membership Interests were issued in compliance with applicable Laws.
Except as set forth in Section 3.03 of the Disclosure Schedules, the Membership
Interests were not issued in violation of the Organizational Documents of the
Companies or any other agreement, arrangement or commitment to which Seller or
any of the Companies is a party and are not subject to or in violation of any
preemptive or similar rights of any Person.

 

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any membership interests in any of the Companies or
obligating Seller or any of the Companies to issue or sell any membership
interests (including the Membership Interests), or any other interest, in the
Companies. Other than the Organizational Documents, and except as set forth in
Section 3.03 of the Disclosure Schedules, there are no voting trusts, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Membership Interests.

 

Section 3.04 No Subsidiaries. Except as set forth in Section 3.04 of the
Disclosure Schedules, no Company owns, or has any interest in any shares or has
an ownership interest in any other Person.

 

 

 

 

Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
Seller and the Companies of this Agreement and the other Transaction Documents
to which they are a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the Organizational
Documents of Seller or any of the Companies; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller or any of the Companies; (c) except as set forth in Section 3.05 of
the Disclosure Schedules, require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which
Seller or any of the Companies is a party or by which Seller or any of the
Companies is bound or to which any of their respective properties and assets are
subject (including any Material Contract) or any Permit affecting the
properties, assets or business of the Companies; or (d) result in the creation
or imposition of any Encumbrance other than Permitted Encumbrances on any
properties or assets of the Companies. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller or any of the Companies in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

 

Section 3.06 Financial Statements. Complete copies of the Companies’ unaudited
financial statements consisting of the balance sheet of the Companies as of
December 31, 2014 and the related statements of income and retained earnings for
the year then ended and unaudited financial statements consisting of the balance
sheet of the Companies as of June 30, 2015 and the related statements of income
and retained earnings for the six-month period then ended (collectively, the
“Financial Statements”) have been delivered to Buyer. The Financial Statements
have been prepared on a consistent basis throughout the period involved. The
Financial Statements are based on the books and records of the Companies, and
fairly present the financial condition of the Companies as of the respective
dates they were prepared and the results of the operations of the Companies for
the periods indicated. The balance sheet of the Companies as of December 31,
2014 is referred to herein as the “Balance Sheet” and the date thereof as the
“Balance Sheet Date” and the balance sheet of the Companies as of June 30, 2015
is referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date”. Each Company maintains a standard system of
accounting.

 

Section 3.07 Undisclosed Liabilities. The Companies have no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (”Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet or Interim Balance Sheet, (b)
those which have been incurred in the ordinary course of business consistent
with past practice since the Balance Sheet Date and which do not, individually
or in the aggregate, exceed $10,000 in amount, and (c) those listed on Section
3.07 of the Disclosure Schedules.

 

 

 

 

Section 3.08 Absence of Certain Changes, Events and Conditions. Except as set
forth in Section 3.08 of the Disclosure Schedules, since the Balance Sheet Date,
and other than in the ordinary course of business consistent with past practice,
there has not been, with respect to the Companies, any: (a) event, occurrence or
development that has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; (b) amendment of the
Organizational Documents of the Companies; (c) any capital expenditure or
commitment thereof in excess of $25,000 individually or $50,000 in the
aggregate, or the making of any loans; (d) any sale, lease, license, Encumbrance
or other transfer or disposition of any assets or properties, except in the
ordinary course of the Business; (e) any forgiveness or cancellation of any
debts or claims; (f) any entry into or commitment to enter into any Material
Contract or any change or amendment to any Material Contract, or any entry into
any or commitment to enter into any contract with an Affiliate of any Seller;
(g) any damage, destruction or loss to the properties or assets owned, leased or
used, whether or not covered by insurance, which materially and adversely
affected the operations of the Business; (h) any change in its financial or tax
accounting principles or methods, or any failure to maintain the books, accounts
and records of any Company in the usual, regular and ordinary manner on a basis
consistent with prior practice; (i) any acquisition (by merger, consolidation or
acquisition of stock or assets) of any business entity or division or
significant assets thereof; (j) any failure to use its customary efforts to
preserve such Company’s goodwill with suppliers, customers and others with which
it has business relationships and to maintain its business, employees, licenses
and operations consistent with past practices, other than, in each case or in
the aggregate, where such failure would not have a Material Adverse Effect, or
(k) any agreement to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

Section 3.09 Material Contracts.

 

(a) Section 3.09 of the Disclosure Schedules lists each of the following
Contracts of the Companies (such Contracts, together with all Contracts
concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 3.10(a) of the Disclosure Schedules and all Companies IP
Agreements set forth in Section 3.12(a) of the Disclosure Schedules, being
“Material Contracts”): (i) each Contract of the Companies involving aggregate
consideration in excess of $25,000 and which, in each case, cannot be cancelled
by the Companies without penalty or without more than 30 days’ notice; (ii) all
Contracts that provide for the indemnification by the Companies of any Person or
the assumption of any Tax, environmental or other Liability of any Person; (iii)
all Contracts that relate to the acquisition or disposition of any business, a
material amount of equity or assets of any other Person or any real property
(whether by merger, sale of stock or other equity interests, sale of assets or
otherwise); (iv) all broker, distributor, dealer, manufacturer’s Representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which any Company is a party; (v) all employment
agreements and Contracts with independent contractors or consultants (or similar
arrangements) to which any Company is a party; (vi) except for Contracts
relating to trade receivables, all Contracts relating to indebtedness
(including, without limitation, guarantees) of the Companies; (vii) all
Contracts with any Governmental Authority to which any Company is a party
(“Government Contracts”); (viii) all Contracts that limit or purport to limit
the ability of any Company to compete in any line of business or with any Person
or in any geographic area or during any period of time; (ix) any Contracts to
which any Company is a party that provide for any joint venture, partnership or
similar arrangement by the Companies; (x) all Contracts between or among any
Company on the one hand and Seller or any Affiliate of Seller (other than the
Companies) on the other hand; and (xi) any other Contract that is material to
the Companies and not previously disclosed pursuant to this Section 3.09.

 

 

 

 

(b) Each Material Contract is valid and binding on the Companies party to it in
accordance with its terms and is in full force and effect. Except as set forth
in Section 3.09(b) of the Disclosure Schedules, none of the Companies or, to
Seller’s Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under) or has provided or received any
notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.

 

Section 3.10 Title to Assets; Real Property.

 

(a) The Companies do not own Real Property. The Companies have a valid leasehold
interest in all Real Property and own or have a valid leasehold interest in all
personal property associated with the Business and other assets reflected in the
Financial Statements or acquired after the Balance Sheet Date, other than
properties and assets sold or otherwise disposed of in the ordinary course of
business consistent with past practice since the Balance Sheet Date. Except as
set forth in Section 3.10(a) of the Disclosure Schedules, all such properties
and assets (including leasehold interests) are free and clear of Encumbrances.

 

(b) Section 3.10(b) of the Disclosure Schedules lists (i) the street address of
each parcel of Real Property; (ii) if such property is leased or subleased by
the Companies, the landlord under the lease, the rental amount currently being
paid, and the expiration of the term of such lease or sublease for each leased
or subleased property; and (iii) the current use of such property. With respect
to leased Real Property, Seller has delivered or made available to Buyer true,
complete and correct copies of any leases affecting the Real Property. Except as
set forth in Section 3.10(b) of the Disclosure Schedules, no Company is a
sublessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
leased Real Property. The use and operation of the Real Property in the conduct
of the Companies’ business do not violate in any material respect any Law,
covenant, condition, restriction, easement, license, permit or agreement. To
Seller’s Knowledge, no material improvements constituting a part of the Real
Property encroach on real property owned or leased by a Person other than the
Companies. There are no Actions pending nor, to the Seller’s Knowledge,
threatened against or affecting the Real Property or any portion thereof or
interest therein in the nature or in lieu of condemnation or eminent domain
proceedings.

 

Section 3.11 Condition And Sufficiency of Assets. Except as set forth in Section
3.11 of the Disclosure Schedules, the buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property of the Companies are structurally sound, are in good operating
condition and repair, ordinary wear and tear excepted, and are adequate for the
uses to which they are being put, and none of such buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property currently
owned or leased by the Companies, together with all other properties and assets
of the Companies, are sufficient for the continued conduct of the Companies’
business after the Closing in substantially the same manner as conducted prior
to the Closing and constitute all of the rights, property and assets necessary
to conduct the Business of the Companies as currently conducted.

 

 

 

 

Section 3.12 Intellectual Property.

 

(a) Section 3.12(a) of the Disclosure Schedules lists all (i) Company IP
Registrations and (ii) Company Intellectual Property, including software, that
are not registered but that are material to the Company’s business or
operations. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Company IP Registrations are
otherwise in good standing. Seller has provided Buyer with true and complete
copies of file histories, documents, certificates, office actions,
correspondence and other materials related to all Company IP Registrations.

 

(b) Section 3.12(b) of the Disclosure Schedules lists all Company IP Agreements.
Seller has provided Buyer with true and complete copies of all such Company IP
Agreements, including all modifications, amendments and supplements thereto and
waivers thereunder. To Seller’s Knowledge, each Company IP Agreement is valid
and binding on the Companies in accordance with its terms and is in full force
and effect. Neither the Companies nor, to Seller’s Knowledge, any other party
thereto, is in material breach of or material default under (or is alleged to be
in breach of or default under), or has provided or received any notice of breach
or default of or any intention to terminate, any Company IP Agreement.

 

(c) Except as set forth in Section 3.12(c) of the Disclosure Schedules, the
Companies are the sole and exclusive legal and beneficial (and with respect to
the Company IP Registrations, record) owner of all right, title and interest in
and to, or otherwise has the valid right to use, all Intellectual Property used
in or necessary for the conduct of the Companies’ current business or
operations, in each case, free and clear of Encumbrances other than Permitted
Encumbrances.

 

(d) The consummation of the transactions contemplated hereunder will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other Person in respect of, the Companies’
right to own, use or hold for use any Intellectual Property as owned, used or
held for use in the conduct of the Companies’ business or operations as
currently conducted.

 

(e) To Seller’s Knowledge, the Companies’ rights in the Company Intellectual
Property are valid, subsisting and enforceable. The Companies has taken all
commercially reasonable steps to maintain the validity of the Company
Intellectual Property and to protect and preserve the confidentiality of all
trade secrets included in the Company Intellectual Property.

 

 

 

 

(f) To Seller’s Knowledge, the conduct of the Companies’ business as currently
and formerly conducted, and the products, processes and services of the
Companies, have not infringed, misappropriated, diluted or otherwise violated,
and, to Seller’s Knowledge, do not and will not infringe, dilute, misappropriate
or otherwise violate the Intellectual Property or other rights of any Person. To
Seller’s Knowledge, no Person has infringed, misappropriated, diluted or
otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any Company Intellectual Property.

 

(g) There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or, to Seller’s Knowledge, threatened
(including in the form of offers to obtain a license): (i) alleging any
infringement, misappropriation, dilution or violation of the Intellectual
Property of any Person by the Companies; (ii) challenging the validity,
enforceability, registrability or ownership of any Company Intellectual Property
or the Companies’ rights with respect to any Company Intellectual Property; or
(iii) by the Companies or any other Person alleging any infringement,
misappropriation, dilution or violation by any Person of the Company
Intellectual Property. The Companies are not subject to any outstanding or, to
Seller’s Knowledge, prospective Governmental Order (including any motion or
petition therefor) that does or would restrict or impair the use of any Company
Intellectual Property.

 

Section 3.13 Inventory. Except as set forth in Section 3.13 of the Disclosure
Schedules, all inventory of the Companies, whether or not reflected in the
Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete,
damaged, defective or slow-moving items that have been written off or written
down to fair market value or for which adequate reserves have been established.
Except as set forth in Section 3.13 of the Disclosure Schedules, all such
inventory is owned by the Companies free and clear of all Encumbrances, and no
inventory is held on a consignment basis. The quantities of each item of
inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of the Companies.

 

Section 3.14 Accounts Receivable. The accounts receivable reflected on the
Balance Sheet and the accounts receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by the Companies involving
the sale of goods or the rendering of services in the ordinary course of
business consistent with past practice; and (b) constitute only valid,
undisputed claims of the Companies not subject to claims of set-off or other
defenses or counterclaims other than normal cash discounts accrued in the
ordinary course of business consistent with past practice.

 

Section 3.15 Suppliers. Section 3.15 of the Disclosure Schedules sets forth (i)
each supplier to whom the Companies have paid consideration for goods or
services rendered in an amount greater than or equal to $25,000 during the two
most recent fiscal years (collectively, the “Material Suppliers”); and (ii) the
amount of purchases from each Material Supplier during such periods. No Company
has received any notice that any of its Material Suppliers has ceased, or, to
Seller’s Knowledge, intends to cease, to supply goods or services to the
Companies or to otherwise terminate or materially reduce its relationship with
the Companies.

 

 

 

 

Section 3.16 Insurance. Section 3.16 of the Disclosure Schedules sets forth a
true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors’ and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by Seller or its Affiliates
(including the Companies) and relating to the assets, business, operations,
employees, officers and managers of the Companies (collectively, the “Insurance
Policies”) and true and complete copies of such Insurance Policies have been
made available to Buyer. Such Insurance Policies are in full force and effect.
Since two (2) years prior to the Execution Date, neither the Seller nor any of
its Affiliates (including the Companies) has received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. The Insurance Policies do not provide for any retrospective premium
adjustment or other experience-based liability on the part of the Companies. All
such Insurance Policies (a) are valid and binding in accordance with their
terms; (b) are provided by carriers who are financially solvent; and (c) have
not been subject to any lapse in coverage. There are no claims related to the
business of the Companies pending under any such Insurance Policies as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. None of Seller or any of its Affiliates
(including the Companies) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Companies and are
sufficient for compliance with all applicable Laws and Contracts to which the
Companies is a party or by which it is bound.

 

Section 3.17 Legal Proceedings; Governmental Orders. Except as set forth in
Section 3.17 of the Disclosure Schedules, there are no Actions pending or, to
Seller’s Knowledge, threatened (a) against or by the Companies affecting any of
their properties or assets (or by or against Seller or any Affiliate thereof and
relating to the Companies); or (b) against or by the Companies, Seller or any
Affiliate of Seller that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. To Seller’s Knowledge, no
event has occurred or circumstances exist that may reasonably be expected to
give rise to, or serve as a basis for, any such Action. There are no outstanding
Governmental Orders and no unsatisfied judgments, penalties or awards against or
affecting the Companies or any of its properties or assets.

 

Section 3.18 Compliance With Laws; Permits. The Companies have complied, and are
now complying, with all Laws applicable to them or their business, properties or
assets in all material respects. All material Permits required for the Companies
to conduct their business have been obtained by them and are valid and in full
force and effect. All fees and charges with respect to such Permits as of the
date hereof have been paid in full. Section 3.18 of the Disclosure Schedules
lists all current Permits issued to the Companies, including the names of the
Permits and their respective dates of issuance and expiration. No event has
occurred that, with or without notice or lapse of time or both, would reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
Permit set forth in Section 3.18 of the Disclosure Schedules.

 

 

 

 

Section 3.19 Environmental Matters. Except as disclosed in Section 3.19 of the
Disclosure Schedule, (i) the Companies are in compliance in all material
respects with all Environmental Laws, (ii) to Seller’s Knowledge, there are no
notices of any suit, litigation, arbitration, hearing, investigation, dispute or
other action (whether civil, criminal, administrative or investigative) brought
by or before any court, Governmental Authority or arbitration against any
Company with respect to any Environmental Laws. Notwithstanding any other
provision of this Agreement to the contrary, the representations and warranties
set forth in this Section 3.19 shall constitute the sole and exclusive
representations and warranties made by Seller with respect to environmental
matters, and no other representation or warranty contained in any other section
of this Agreement, shall be deemed to be made with respect to environmental
matters.

 

Section 3.20 Employee Benefit Matters.

 

(a) Section 3.20 of the Disclosure Schedules contains a complete and accurate
list of each employee benefit plan, program, agreement or arrangement covering
employees, former employees or managers of the Companies, or providing benefits
to such persons in respect of services provided to the Companies (collectively,
the “Benefit Plans”), but excluding normal payroll practices, including the
continuation of regular wage payments on account of vacation, holiday, jury duty
or other like absence. Section 3.20 of the Disclosure Schedules indicates which
of the Benefit Plans is an “employee benefit plan” within the meaning of Section
3(3) of ERISA, and which of the Benefit Plans is subject to Section 302 or Title
IV of ERISA. With respect to each Benefit Plan, the Seller heretofore delivered
to the Buyer an accurate and complete copy of such Benefit Plan and any
amendments thereto (or if the Benefit Plan is not a written plan, an accurate
and detailed written description thereof), and, if applicable, (i) any related
trust or other funding documents, and (ii) any reports or summaries required
under ERISA and the most recent determination letter received from the Internal
Revenue Service with respect to each Benefit Plan intended to qualify under
section 401 of the Code.

 

Section 3.21 Employment Matters.

 

(a) Section 3.21(a) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the Companies as of
the date hereof, including any employee who is on a leave of absence of any
nature, paid or unpaid, authorized or unauthorized, and sets forth for each such
individual the following: (i) name; (ii) title or position (including whether
full or part time); (iii) hire date; (iv) current annual base compensation rate;
(v) commission, bonus or other incentive-based compensation; and (vi) a
description of the fringe benefits provided to each such individual as of the
date hereof. Except as set forth in Section 3.21(a) of the Disclosure Schedules,
as of the date hereof, all compensation, including wages, commissions and
bonuses, payable to all employees, independent contractors or consultants of the
Companies for services performed on or prior to the date hereof have been paid
in full and there are no outstanding agreements, understandings or commitments
of the Companies with respect to any compensation, commissions or bonuses.

 

 

 

 

(b) No Company is, nor has ever been, a party to, bound by, or negotiating any
collective bargaining agreement or other Contract with a union, works council or
labor organization (collectively, “Union”), and there is not, and has not ever
been, any Union representing or purporting to represent any employee of the
Companies, and to Seller’s Knowledge, no Union or group of employees is seeking
or has sought to organize employees for the purpose of collective bargaining.
Except as set forth in Section 3.21(b) of the Disclosure Schedules, there has
never been, nor has there been any threat of, any strike, slowdown, work
stoppage, lockout, concerted refusal to work overtime or other similar labor
disruption or dispute affecting the Companies or any of their employees. The
Companies have no duty to bargain with any Union.

 

(c) Except as set forth in Section 3.21(c) of the Disclosure Schedules, the
Companies are and have been in compliance with all applicable Laws pertaining to
employment and employment, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance. All individuals characterized and treated by the
Companies as independent contractors or consultants are properly treated as
independent contractors under all applicable Laws. All employees of the
Companies classified as exempt under the Fair Labor Standards Act and state and
local wage and hour laws are properly classified. Except as set forth in Section
3.21(c) of the Disclosure Schedules, there are no Actions against the Companies
pending, or to the Seller’s Knowledge, threatened to be brought or filed, by or
with any Governmental Authority or arbitrator in connection with the employment
of any current or former applicant, employee, consultant, volunteer, intern, or
independent contractor of the Companies, including, without limitation, any
claim relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours or any other employment related matter
arising under applicable Laws.

 

Section 3.22 Taxes. Except as set forth in Section 3.22 of the Disclosure
Schedules:

 

(a) All Tax Returns required to be filed on or before the Closing Date by the
Companies have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by the
Companies (whether or not shown on any Tax Return) have been, or will be, timely
paid.

 

(b) The Companies have withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, member or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.

 

(c) No claim has been made by any taxing authority in any jurisdiction where the
Companies do not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction.

 

 

 

 

(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Companies.

 

(e) Section 3.22(e) of the Disclosure Schedules sets forth: (i) those years for
which examinations by the taxing authorities have been completed; and (ii) those
taxable years for which examinations by taxing authorities are presently being
conducted.

 

(f) All deficiencies asserted, or assessments made, against the Companies as a
result of any examinations by any taxing authority have been fully paid.

 

(g) No Company is a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.

 

(h) Seller has delivered to Buyer copies of all federal, state, local and
foreign income, franchise and similar Tax Returns, examination reports, and
statements of deficiencies assessed against, or agreed to by, the Companies for
all Tax periods ending after December 31, 2014.

 

(i) There are no Encumbrances for Taxes (other than for current Taxes not yet
due and payable) upon the assets of the Companies.

 

(j) No Company is a party to, or bound by, any Tax indemnity, Tax-sharing or Tax
allocation agreement.

 

Section 3.23 Books and Records. The minute books of the Companies have been made
available to Buyer, are complete and correct in all material respects and have
been maintained in accordance with sound business practices. At the Closing, all
of those books and records will be in the possession of the Companies.

 

Section 3.24 Brokers’ Fees and Commissions. Except as set forth on Section 3.24
of the Disclosure Schedules, neither the Companies nor any of their
shareholders, directors, officers, employees or agents has employed any
investment banker, broker, finder or intermediary, and such no fee or other
commission is owed to any third party, in connection with the transactions
contemplated herein.

 

Section 3.25 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

 

 

 

Article IV

Representations and warranties of buyer

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article IV are true and correct as of the date hereof.

 

Section 4.01 Organization and Qualification. The Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
North Carolina, with all requisite power and authority and legal right to own
assets, to lease properties, and to conduct its business as presently conducted.
The Buyer has delivered to the Seller true and complete copies of the Buyer’s
Articles of Formation, and all amendments thereto, and the Buyer’s limited
liability company operating agreement, and all amendments thereto, and each as
so delivered is in full force and effect. Buyer is qualified to do business and
is in good standing in each jurisdiction in which it owns assets, leases
property or conducts its business, other than those jurisdictions where the
failure to be so licensed or qualified would not have a Material Adverse Effect.

 

Section 4.02 Authorization. The Buyer has full limited liability company power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated herein. The execution and delivery of this Agreement
and each other Transaction Document to which Buyer is or will be a party by the
Buyer and the performance by the Buyer of its obligations hereunder and
thereunder have been duly authorized by all requisite limited liability company
action. This Agreement has been duly and validly executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except to the extent
that such enforcement may be subject to applicable bankruptcy, insolvency, or
similar laws relating to creditors’ rights and remedies generally. When each
other Transaction Document to which Buyer is or will be a party has been duly
executed and delivered by Buyer (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Buyer enforceable against it in accordance
with its terms.

 

Section 4.03 No Violation. Neither the execution and delivery of this Agreement
and the other Transaction Documents to which it is a party by the Buyer, nor the
performance by the Buyer of its obligations hereunder and thereunder, will: (a)
violate or result in any breach of any provision of the Buyer’s Articles of
Formation or limited liability company operating agreement; or (b) violate any
order, writ, judgment, injunction, decree, statute, rule or regulation of any
court or Governmental Authority applicable to the Buyer.

 

Section 4.04 Consents and Approvals. Except as listed on Section 4.04 of the
Disclosure Schedules, no filing or registration with, no notice to and no
permit, authorization, consent or approval of any third party or any
Governmental Authority is necessary for the Buyer’s consummation of the
transactions contemplated herein. The execution and delivery of this Agreement
and the other Transaction Documents to which it is a party by Buyer, the
performance of its obligations hereunder and thereunder and the consummation of
the transaction contemplated herein will not constitute or result in (A) a
breach or violation of, or a default under, the Buyer’s Certificate of Formation
or limited liability company operating agreement; (B) a breach or violation of,
a termination (or right of termination) or default under, the creation or
acceleration of any obligations under, or the creation of an Encumbrance on, any
of the assets of Buyer (with or without notice, lapse of time or both) pursuant
to any agreement, lease, license, contract, note, mortgage, indenture,
arrangement or other obligation binding upon Buyer, or (C) conflict with, breach
or violate any Law applicable to Buyer or by which its properties are bound or
affected, except, in each case, for such violations, defaults or impositions
that would not have a Material Adverse Effect.

 

 

 

 

Section 4.05 Brokers’ Fees and Commissions. Except as set forth on Section 4.05
of the Disclosure Schedule, neither the Buyer nor any of its shareholders,
directors, officers, employees or agents has employed any investment banker,
broker, finder or intermediary, and such no fee or other commission is owed to
any third party, in connection with the transactions contemplated herein.

 

Section 4.06 Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Section 4.07 Untrue or Misleading Statements. No representation or warranty
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

Article V

Representations and warranties of Parent

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Parent and Buyer, jointly and severally, represent and warrant to
Seller that the statements contained in this Article V are true and correct as
of the date hereof.

 

Section 5.01 Organization. The Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to lease its properties and to conduct its
business as it is presently conducted. The Parent is qualified to do business
and is in good standing in each jurisdiction in which it owns assets, leases
property or conducts its business. The Parent has delivered to the Seller true
and complete copies of the Parent’s Certificate of Incorporation and bylaws, and
all amendments thereto, and each as so delivered is in full force and effect.

 

Section 5.02 Authorization. The Parent has full power and authority to execute
and deliver this Agreement and perform the transactions contemplated by this
Agreement. The Parent’s execution and delivery of this Agreement and each other
Transaction Document to which Parent is or will be a party, its performance of
its obligations hereunder and thereunder and the consummation of the
transactions contemplated herein have been duly authorized by all requisite
action, including, without limitation, by the Parent’s board of directors. This
Agreement has been duly and validly executed and delivered by the Parent and
constitutes the legal, valid and binding obligation of the Parent, enforceable
in accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency or similar laws relating to
creditors’ rights and remedies generally. When each other Transaction Document
to which Parent is or will be a party has been duly executed and delivered by
Parent (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Parent enforceable against it in accordance with its terms.

 

 

 

 

Section 5.03 Valid Issuance. The Stock Consideration to be issued to the Seller
at the Closing pursuant to Section 2.02 hereof, when issued and delivered in
accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable and will not be subject to any option, call, preemptive,
subscription or similar rights under any provision of applicable Law, the
Parent’s Certificate of Incorporation and bylaws, any stockholder or other
agreement and will be free and clear of all Encumbrances. Upon issuance, the
Stock Consideration will not be subject to any voting trust agreement or other
contract, agreement or arrangement restricting or otherwise relating to the
voting, dividend rights or disposition of such Equity Interests, except for
restrictions pursuant to applicable Laws and the Leak Out Agreement. Upon
consummation of the transactions contemplated herein, Seller will acquire good
and valid title to the Stock Consideration.

 

Section 5.04 Consents and Approvals. Except as listed on Section 5.04 of the
Disclosure Schedules, no filing or registration with, no notice to and no
permit, authorization, consent or approval of any third party or any
Governmental Authority is necessary for the Parent’s consummation of the
transactions contemplated herein. The execution and delivery of this Agreement
and the other Transaction Documents to which it is a party by Parent, the
performance of its obligations hereunder and the consummation of the transaction
contemplated herein will not constitute or result in (A) a breach or violation
of, or a default under, the Parent’s Certificate of Incorporation and bylaws;
(B) a breach or violation of, a termination (or right of termination) or default
under, the creation or acceleration of any obligations under, or the creation of
an Encumbrance on, any of the assets of Parent (with or without notice, lapse of
time or both) pursuant to any agreement, lease, license, contract, note,
mortgage, indenture, arrangement or other obligation binding upon Parent; (C)
conflict with, breach or violate any Law applicable to Parent or by which its
properties are bound or affected, except, in each case, for such violations,
defaults or impositions that would not have a Material Adverse Effect; or (D)
violate any order, writ, judgment, injunction, decree, statute, rule or
regulation of any court or Governmental Authority applicable to Parent.

 

Section 5.05 Brokers’ Fees and Commissions. Except as set forth on Section 5.05
of the Disclosure Schedule, neither the Parent nor any of its directors,
officers, employees or agents has employed any investment banker, broker, finder
or intermediary, and no fee or other commission is owed to any third party, in
connection with the transactions contemplated herein.

 

Section 5.06 Capitalization. As of the date of this Agreement, the Parent is
authorized to issue 45,000,000 shares of common stock, of which 14,237,581
shares are issued and outstanding as of immediately prior to the Closing. All
issued and outstanding shares of capital stock of the Parent have been duly
authorized, validly issued, fully paid and nonassessable and were issued in
compliance with all applicable Laws concerning the issuance of securities. At
the Closing, Parent will have sufficient authorized but unissued shares or
treasury shares of the Parent’s common stock for Buyer and Parent to meet their
obligations to deliver the Stock Consideration under this Agreement. Parent owns
all of the Equity Interests of the Buyer. “Equity Interests” means (i) any
capital stock of a corporation, any partnership interest, any limited liability
company interest or any other equity interest; (ii) any security or right
convertible into, exchangeable for, or evidencing the right to subscribe for,
any such stock, equity interest or security referred to in clause (i); (iii) any
stock appreciation right, contingent value right or similar security or right
that is derivative of any such stock, equity interest or security referred to in
clause (i) or (ii); and (iv) any contract to grant, issue, award, convey or sell
any of the foregoing.

 

 

 

 

Section 5.07 Dividends and Repurchases. Since December 31, 2014 and through the
date hereof, Parent has not made any declaration, setting aside or payment of
any dividend or other distribution with respect to any shares of the Parent’s
common stock or any repurchase or other acquisition by Parent of any outstanding
shares of Parent’s common stock or any agreement or other commitment related to
any of the foregoing.

 

Section 5.08 Absence of Certain Changes. Since December 31, 2014 and prior to
the date hereof, Parent has conducted its business only in, and has not engaged
in any material transaction other than in accordance with, the ordinary course
of such business consistent with past practice, and there has not been any: (i)
merger or consolidation between Parent or any of its subsidiaries with any other
Person, except for any such transactions among wholly-owned subsidiaries of
Parent, or any restructuring, reorganization or complete or partial liquidation
or similar transaction or the entry into any agreements or arrangements imposing
material changes or restrictions on its assets, operations or businesses; (ii)
material damage, destruction or other casualty loss with respect to any material
asset, or property otherwise used by Parent or any of its subsidiaries, whether
or not covered by insurance which is expected to have, either individually or in
the aggregate, a Material Adverse Effect on the Parent’s business; (iii)
material change in any method of financial accounting or accounting practice by
the Parent or any of its subsidiaries, except for any such change required by
changes in GAAP or applicable Law; (iv) agreement to do any of the foregoing; or
(vii) any effect that is, or could reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) the business,
results of operations, condition (financial or otherwise) or assets of the
Parent or any of its subsidiaries, or (b) the ability of Parent or Buyer to
consummate the transactions contemplated hereby on a timely basis.

 

Section 5.09 Parent SEC Reports; Financial Statements. Parent has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act of 1934, as amended (the “1934 Act”) (and the rules
promulgated by the SEC thereunder) including pursuant to Section 13(a) or 15(d)
thereof, for the twelve months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC
Documents”), on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Documents prior to the expiration of any such
extension. As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and the 1934
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof). As of their respective dates, the
financial statements of Parent included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved and fairly present in all material respects the
consolidated financial position of Parent and its consolidated subsidiaries as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments). Parent is subject to the reporting
requirements of the 1934 Act.

 

 

 

 

Section 5.10 Sufficiency of Funds. On August 14, 2015 and continuously through
the Closing, Parent shall have sufficient cash (or other sources of immediately
available funds) on hand to either make payment of the Cash Consideration on
behalf of Buyer, or contribute to Buyer to enable Buyer to make payment of the
Cash Consideration, in either case enabling Buyer to consummate the transactions
contemplated by this Agreement.

 

Article VI

Covenants

 

Section 6.01 Conduct of the Business Prior to the Closing. During the period
from the Execution Date and continuing until the Closing Date, Seller agrees
that, except as expressly contemplated or permitted by this Agreement or to the
extent that the Buyer shall otherwise consent in writing, Seller shall carry on
the Business in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted in all material respects. Without limiting the
generality of the foregoing, prior to the Closing, and except as expressly
contemplated or permitted by this Agreement, the Seller will not, without the
prior written consent of the Buyer, take any action that would cause the
representations and warranties set forth in Section 3.08 to be untrue.

 

Section 6.02 Access to Information. During the period from the Execution Date
and continuing until the Closing, at all reasonable times during regular
business hours and without causing unreasonable disruption to the Business, the
Seller shall give the Buyer and its authorized Representatives full access to
all personnel, offices and other facilities, and to all books and records of the
Sellers (including, without limitation, Tax Returns and accounting work papers)
and will permit the Buyer to make, and will fully cooperate with regard to, such
inspections in order to conduct, among other things, interviews of individuals
and visual inspections of facilities as the Buyer may reasonably require and
will fully cooperate in such interviews and inspections and will cause the
Sellers’ officers to furnish to the Buyer such financial and operating data and
other information with respect to the Business as the Buyer may from time to
time reasonably request.

 

 

 

 

Section 6.03 Maintenance of Employee and Customer Relations. During the period
from the Execution Date and continuing until the Closing, the Companies and the
Seller shall use reasonable commercial efforts to retain the services and
goodwill of the employees of the Business and to maintain the goodwill of its
customers, and shall not take, nor permit any manager, officer, employee, agent
or independent contractor of the Seller to take, any action with respect to its
customers, which action is intended to cause its customers to terminate or
substantially diminish their business dealings with the Sellers which action is
in contravention of the foregoing requirements. The foregoing notwithstanding,
the Companies may terminate any employee, agent or independent contracts in the
ordinary course of business.

 

Section 6.04 All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done as
promptly as practicable, all things necessary, proper and advisable (except,
with respect to Seller and the Companies, matters requiring the payment of cash
or other consideration to any Person) under applicable laws and regulations to
consummate the transactions contemplated by this Agreement including, without
limitation, fulfillment of the Conditions of Closing set forth in Article VII
hereof. If at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement including, without
limitation, the execution of additional instruments, the proper officers and
directors of the Buyer and the Seller shall take all such necessary action.

 

Section 6.05 Consents and Approvals. The parties hereto each will cooperate with
one another and use all reasonable efforts (except, with respect to Seller and
the Companies, matters requiring the payment of cash or other consideration to
any Person) to prepare all necessary documentation to effect promptly all
necessary filings and to obtain all necessary permits, consents, approvals,
orders and authorizations of or any exemptions by, all third parties and
Governmental Authorities necessary to consummate the transactions contemplated
herein. In connection therewith, Buyer and Parent shall take all reasonable
actions to cause Poppe and Camden to be released from their guaranties of the
obligations of the Companies under the real property leases set forth in Section
3.09 of the Disclosure Schedules (the “Leases”). Buyer and Parent acknowledge
and agree that the “reasonable actions” described in the immediately prior
sentence shall include the execution and delivery by Parent of one or more
guaranties, on reasonable commercial terms determined by Parent in its
reasonable discretion, of such obligations, if so requested by any landlord
under the Leases.

 

Section 6.06 Public Announcements. Except as may be required by applicable law
or based upon the advice of counsel that such disclosure is required under
applicable securities laws, the Buyer and Poppe will consult with each other and
will mutually agree upon the content and timing of any press releases or other
public statements with respect to the transactions contemplated by this
Agreement and Buyer and Seller shall not issue any such press release or make
any such public statement prior to such consultation and agreement.
Notwithstanding the foregoing, Buyer and Seller agree and acknowledge that
Parent shall file a Current Report on Form 8-K with the Securities and Exchange
Commission within four (4) business days from the execution of this Agreement
which shall contain an announcement of the transactions contemplated by this
Agreement and shall include a copy of this Agreement as an exhibit thereto.

 

 

 

 

Section 6.07 Confidentiality. Neither the Buyer nor the Seller shall use,
publish, or disclose to any other person any confidential or proprietary
information relating to the Business or the transactions contemplated by this
Agreement; provided, however, that the foregoing restrictions shall not apply to
information: (a) that is necessary to enforce the rights of the Seller under, or
defend against a claim asserted under, this or any other agreement with the
Buyer or Parent, (b) that is necessary or appropriate to disclose to any
Governmental or Regulatory Authority having jurisdiction over the Seller, or as
otherwise required by law, (c) that becomes generally known other than through a
breach of any obligation of confidentiality by Seller or Buyer, or (d) that is
necessary or appropriate in the ordinary course of each of the Seller’s
business. The Buyer acknowledges that the Seller, and the Seller acknowledges
that the Buyer, does not have an adequate remedy at law for the breach of this
Section 6.07 and that, in addition to any other remedies available, injunctive
relief may be granted for any such breach.

 

Section 6.08 Disclosure Supplements. Prior to the Closing, each party to this
Agreement will promptly supplement or amend the Disclosure Schedules with
respect to any matter heretofore existing or hereafter arising which, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Disclosure Schedules or which is
necessary to correct any information in such Disclosure Schedules which has been
rendered inaccurate thereby. Solely for purposes of determining the accuracy of
the representations and warranties of the Seller contained in Article III hereof
in determining satisfaction of the conditions to closing set forth in Section
7.02 hereof, the Disclosure Schedules delivered by the Sellers shall be deemed
to include only that information contained therein on the date of this Agreement
and shall be deemed to exclude any information contained in any subsequent
supplement or amendment thereto.

 

Section 6.09 Restrictions on Transfer. The Seller agrees that prior to a
termination under this Agreement pursuant to Section 9.07 and Section 9.08
hereof, it will not directly or indirectly sell, assign, transfer, give, pledge,
encumber or otherwise dispose of any portion of the assets of the Business
(other than in the ordinary course) or the Membership Interests and the Seller
further agrees not to enter into any agreement relating to these matters or to
conduct any discussions related to any of these matters. The foregoing sentence
notwithstanding, Poppe and Camden may take all actions necessary or convenient
to effect the assignment and transfer of Membership Interests from Poppe to
Camden in accordance with the Stipulated General Judgment of Dissolution of
Marriage in In the Matter of the Marriage of: Katherine Jane Camden and Micah
Lael Camden, Case No. 15DR09647, dated July 17, 2015.

 

Section 6.10 No Solicitation of Transaction. The Seller shall not, and shall use
its best efforts to cause its Representatives not to, directly or indirectly,
take any of the following actions with any person other than the Buyer without
the prior written consent of the Buyer: (A) solicit, initiate, facilitate,
engage in or encourage, or furnish information with respect to the Seller, in
connection with, any inquiry, proposal or offer with respect to any merger,
consolidation or other business combination involving the Seller or the
acquisition of all or a substantial portion of the assets of, or any securities
of, the Seller (an “Alternative Transaction”); (B) negotiate, discuss, explore
or otherwise communicate or cooperate in any way with any third party with
respect to any Alternative Transaction; or (C) enter into any agreement,
arrangement or understanding with respect to an Alternative Transaction or
requiring the Seller to abandon, terminate or refrain from consummating a
transaction with the Buyer. In addition to the other obligations under this
Section 6.10, Seller shall promptly (and in any event within two Business Days
after receipt thereof by Seller or its Representatives) advise Buyer orally and
in writing of any Acquisition Proposal, any request for information with respect
to any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal and the material
terms and conditions of such request, Acquisition Proposal or inquiry. Seller
agrees that the rights and remedies for noncompliance with this Section 6.10
shall include having such provision specifically enforced by any court having
equity jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to Buyer and that money damages
would not provide an adequate remedy to Buyer.

 

 

 

 

Section 6.11 No Trading. To Seller’s Knowledge, none of Companies’ members,
directly or indirectly, and no person acting on behalf of or pursuant to any
understanding with them, shall engage at or prior to Closing, nor has engaged,
in any transactions in the securities of the Parent (including, without
limitation, any short sales involving any of Parent’s securities) since the time
that the Seller was first contacted by the Parent, any of Parent’s
Representatives or any other person regarding Buyer’s acquisition of the
Membership Interests.

 

Section 6.12 Financial Statements. Seller shall reasonably assist Parent in the
preparation of audited financial statements by PCAOB approved auditors selected
and engaged by Parent relating to the Financial Statements, at Buyer’s sole
expense, with such audited financial statements being completed no later than
sixty (60) days after the Closing. Seller shall provide any and all information
reasonably requested by Parent and reasonably available, or that may become
reasonably available, to Seller in order to assist the Parent in filing a
Current Report on Form 8-K which shall include the Companies’ financial
statements to be audited by Buyer at its expense after Closing.

 

Section 6.13 Registration Rights.

 

(a) Parent shall file a registration statement on Form S-3, or in the event the
Parent is not eligible to use Form S-3, on Form S-1 (the “Registration
Statement”) within twenty (20) days of the Closing Date for the purpose of
registering under the Securities Act the resale of all, or such portion as
permitted by SEC Guidance (and Parent shall use its best efforts to advocate
with the SEC for the registration of all or the maximum number of shares of the
Stock Consideration as permitted by SEC Guidance) of the Stock Consideration by,
and for the account of, the Seller as a selling stockholder thereunder
(including after giving effect to Section 2.02(c)(iii)), that are not then
registered on an effective Registration Statement for an offering to be made on
a continuous basis pursuant to Rule 415; provided, however that the Seller and
all applicable selling stockholders under such Registration Statement shall have
provided responses to questionnaires provided by the Company relating to the
registration of the Stock Consideration, and provided further, that if the
Registration Statement provides for the registration of less than all of the
Stock Consideration, Parent shall include in such Registration Statement (and
any subsequent registration statement registering shares of the Parent’s capital
stock), as first priority, the Stock Consideration, before including any other
shares of the Parent’s capital stock. Parent shall use its best efforts to cause
such Registration Statement to be declared effective by the SEC under the
Securities Act as promptly as practicable after the filing thereof. For purposes
of this Section 6.13, SEC Guidance means (i) any publicly-available written
guidance, or rule of general applicability of the SEC staff, or (ii) oral or
written comments, requirements or requests of the SEC staff to the Company in
connection with the review of a Registration Statement.

 



 

 

  

(b) Parent shall be required to keep the Registration Statement current and
effective until such date that is the earlier of (the “Effectiveness Period”)
(i) the date as of which Seller as a selling stockholder thereunder may sell all
of the Stock Consideration without restriction pursuant to Rule 144, or (ii) the
date when all of the Stock Consideration shall have been sold, or (iii) two (2)
years from the effective date of the Registration Statement. Thereafter, Parent
shall be entitled to withdraw such Registration Statement and the Seller shall
have no further right to offer or sell any of the Stock Consideration pursuant
to the Registration Statement (or any prospectus relating thereto).

 

(c) Notwithstanding any other provision of this Agreement, if any SEC Guidance
sets forth a limitation on the number of shares of Parent’s capital stock to be
registered in the Registration Statement (and Parent has used its best efforts
to advocate with the SEC for the registration of all or the maximum number of
shares of Stock Consideration), the number of shares of Parent common stock
represented by the Stock Consideration to be registered on such Registration
Statement will be reduced on a pro rata basis among the Persons constituting
Seller based on the total number of unregistered shares held by such Sellers.
The Parent shall file a new registration statement as soon as reasonably
practicable covering the resale by the Sellers of not less than the number of
shares of such Stock Consideration that are not registered in the Registration
Statement.

 

(d) Seller agrees to cooperate with the Parent as reasonably requested by the
Parent in connection with the filing of the Registration Statement, unless
Seller has notified the Parent in writing that such Seller elects to exclude all
of its Stock Consideration from such Registration Statement.

 

(e) All expenses incurred by Parent in complying with its obligations pursuant
to this Section 6.13 and in connection with the registration and disposition of
the Stock Consideration shall be paid by Parent, including, without limitation,
all (i) registration and filing fees (including, without limitation, any fees
relating to filings required to be made with any securities exchange or
over-the-counter trading market on which the Stock Consideration is listed or
quoted); (ii) expenses of any audits incident to or required by any such
registration; (iii) fees and expenses of complying with securities and “blue
sky” laws; (iv) fees and expenses of Parent’s counsel and accountants; and (v)
Financial Industry Regulatory Authority, Inc. filing fees (if any).

 

(f) Parent hereby indemnifies and holds harmless, to the fullest extent
permitted by law, Seller and Seller’s officers, directors, managers, members,
partners, and Affiliates, and each underwriter, broker or any other Person
acting on behalf of such Seller, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in the Registration Statement or any filing made in connection
therewith or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading; and shall reimburse such Persons
for any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, action, damage or
liability, except insofar as the same are caused by or contained in any
information furnished in writing to Parent by Seller expressly for use therein
or by Seller’s failure to deliver a copy of the Registration Statement,
prospectus, preliminary prospectus, free writing prospectus (as defined in Rule
405 under the Securities Act or any successor rule thereto) or any amendments or
supplements thereto (if the same was required by applicable law to be so
delivered). This indemnity shall be in addition to any liability Parent may
otherwise have.

 



 

   

 

(g) Seller hereby indemnifies and holds harmless, Parent, each director of
Parent and each officer of Parent who shall sign the Registration Statement
against any losses, claims, actions, damages, liabilities or expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
Registration Statement or any filing made in connection therewith or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by Seller;
provided, that the obligation to indemnify shall be several, not joint and
several, for each Person constituting Seller and shall not exceed an amount
equal to the net proceeds (after commissions or discounts) actually received by
such Person from the sale of Stock Consideration pursuant to such Registration
Statement. This indemnity shall be in addition to any liability Seller may
otherwise have.

 

(h) In the event of Parent’s material noncompliance with its obligations under
this Section 6.13 (a “Registration Breach”), Parent shall pay to Poppe and
Camden in equal amounts an aggregate amount equal to $500 for each day a
Registration Breach continues (the “Liquidated Damages”). The parties intend
that the Liquidated Damages constitute compensation, and not a penalty. The
parties acknowledge and agree that Seller’s harm caused by a Registration Breach
would be impossible or very difficult to accurately estimate as of the Execution
Date, and that the Liquidated Damages are a reasonable estimate of the
anticipated or actual harm that might arise from a Registration Breach. Parent’s
payment of the Liquidated Damages is in addition to any other remedy that Seller
may have under this Agreement or applicable Law. Notwithstanding the foregoing,
no Liquidated Damages shall be owed to Poppe and Camden with respect to any
period during which the Stock Consideration may be sold by Seller under Rule 144
or, to the extent Parent has previously paid to Poppe and Camden an aggregate of
Liquidated Damages equal to or in excess of 100% of the value of the Stock
Consideration as of the Closing Date.

 

Section 6.14 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 



 

   

 

Section 6.15 Notice of Certain Events.

 

(a) From the date hereof until the Closing, Seller shall promptly, but in no
event later than four (4) business days, notify Buyer in writing of: (i) any
fact, circumstance, event or action the existence, occurrence or taking of which
(A) has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (B) has resulted in, or could reasonably
be expected to result in, any representation or warranty made by Seller
hereunder not being true and correct or (C) has resulted in, or could reasonably
be expected to result in, the failure of any of the conditions set forth in
Section 7.02 to be satisfied; (ii) any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement and such
requirement is not already disclosed by Seller in the Disclosure Schedules;
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and (iv) any
Actions commenced or, to Seller’s Knowledge, threatened against, relating to or
involving or otherwise affecting Seller or any Company that, if pending on the
date of this Agreement, would have been required to have been disclosed pursuant
to Section 3.17 or that relates to the consummation of the transactions
contemplated by this Agreement.

 

(b) Buyer’s receipt of information pursuant to this Section 6.15 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Section 8.02 and
Section 9.01) and shall not be deemed to amend or supplement the Disclosure
Schedules.

 

Section 6.16 Non-Solicitation.

 

(a) For a period of 1 year commencing on the Closing Date (the “Restricted
Period”), Seller shall not, and shall not permit any of its Affiliates to,
directly or indirectly, hire or solicit any employee of the Companies or
encourage any such employee to leave such employment or hire any such employee
who has left such employment, except pursuant to a general solicitation which is
not directed specifically to any such employee; provided, that nothing in this
Section 6.16(a) shall prevent Seller or any of its Affiliates from hiring or
employing (i) any employee whose employment has been terminated by the Companies
or Buyer; (ii) after 30 days from the date of termination of employment, any
employee whose employment has been terminated by the employee; or (iii) any
employee listed in Section 6.16 of the Disclosure Schedules.

 

(b) Seller acknowledges that a breach or threatened breach of this Section 6.16
would give rise to irreparable harm to Buyer, for which monetary damages would
not be an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by Seller of any such obligations, Buyer shall, in addition to
any and all other rights and remedies that may be available to it in respect of
such breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

 



 

   

 

(c) Seller acknowledges that the restrictions contained in this Section 6.16 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.16 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
6.16 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 6.17 Other Covenants.

 

(a) After the Closing, Buyer and Parent shall reasonably cooperate, at Seller’s
expense, with Seller’s defense of the Action set forth on Section 3.17 of the
Disclosure Schedules (the “Employment Litigation”) and all matters related
thereto and arising therefrom, including without limitation providing all
information relating to the Employment Litigation reasonably requested by Seller
or its Representatives and reasonably available to Parent or Buyer, and causing
the Representatives of Buyer and Parent to take part in matters related to the
Employment Litigation (including without limitation depositions and court
hearings) upon Seller’s request at all reasonable times.

 

(b) Buyer and Parent, based on their reasonable determination, shall, at
Seller’s expense, seek payment under all insurance policies in favor of any
Company for which such Company may reasonably be entitled to payment in respect
of or in connection with the Employment Litigation (the “Employment Insurance
Policies”). Buyer and Parent hereby grant Seller the right, in the name of and
on behalf of any Company and at Seller’s sole discretion and expense, to bring
suit claiming a right to such payment under the Employment Insurance Policies
against any party. In the event of the receipt by the Companies, Parent or Buyer
of insurance proceeds in respect of or in connection with the Employment
Litigation following the Closing Date, the recipient shall promptly pay over
such proceeds to Poppe and Camden in equal amounts.

 

(c) Buyer and Parent shall cause the Companies to execute and deliver a joint
defense letter, reasonably acceptable to Buyer, Parent, Poppe, Camden and their
Representatives, permitting Stoel Rives LLP to jointly represent Poppe, Camden
and the Companies after the Closing with respect to the Employment Litigation,
and providing for Poppe and Camden to control the defense, settlement and other
post-Closing actions taken in connection with the Employment Litigation.

 

Section 6.18 Appointment of Seller Representatives. Each Person comprising
Seller hereby appoints Poppe and Camden to serve as the seller representative to
act on their collective behalf with respect to all matters within the scope of
this Agreement, and Poppe and Camden hereby accept such appointment. All
decisions of Poppe and Camden with respect to the subject matter of this
Agreement shall be binding on each person comprising Seller.

 



 

   

 

Article VII
Conditions to closing

 

Section 7.01 Conditions to Each Party’s Obligations under this Agreement. Each
party’s obligations under Article II of this Agreement shall be subject to each
of the parties having obtained any and all approvals, consents, licenses,
permits and authorizations from Governmental Authorities, if any, in form and
substance satisfactory to the other Party, necessary to permit such party to
perform its obligations hereunder, to consummate the transactions contemplated
herein, and to continue to conduct the Business as presently conducted and in
accordance with applicable Law.

 

Section 7.02 Conditions to the Obligations of the Buyer. The Buyer’s obligations
under this Agreement shall be further subject to the satisfaction or to the
waiver by the Buyer of the following conditions precedent:

 

(a) Performance of Obligations of Sellers. Each of the Seller’s pre-Closing
obligations shall have been duly performed in all material respects, and each of
the representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects, as of the Execution Date and
as of the Closing as if made immediately prior to the Closing (except as to any
representation or warranty which specifically relates to another date), except
where such failure to perform or be true and correct shall not have a Material
Adverse Effect.

 

(b) Member’s Certificate. The Buyer shall have received from Poppe in her
capacity as a Member of each of the Companies, in a form reasonably satisfactory
to the Buyer, a certificate enclosing the filed Articles of Organization and
limited liability company operating agreement of each such Person, and if
requested by Buyer, a resolution authorizing all of the transactions
contemplated herein by each Seller, and evidence of valid existence of each
Company dated as of a date reasonably close to the Closing Date.

 

(c) Closing Certificate. The Buyer shall have received a certificate from Poppe
and Camden, in a form reasonably satisfactory to the Buyer, that the
representations and warranties of the Seller set forth in Article III hereof are
true and accurate as of the Execution Date and as of the Closing Date.

 

(d) Financial Statements. The Seller shall have delivered to the Buyer the
Financial Statements.

 

(e) Leak Out Agreement. Each Person comprising Seller shall have duly executed a
Leak Out Agreement.

 



 

   

 

(f) Contract Consents. Any and all requisite consents, waivers or authorizations
from third parties with respect to Material Contracts required for the
transaction contemplated by this Agreement shall have been obtained without any
adverse effect on the terms of such contracts.

 

(g) Other Documents. The Buyer shall have received any such other documents or
other materials it may reasonably request to consummate the transactions
contemplated herein.

 

(h) Assignment. Buyer shall have received the Assignment, executed by Seller, in
form and substance reasonably satisfactory to Buyer.

 

(i) Regulatory Approval. Parent shall have received approval of the transactions
contemplated by this Agreement, if required, by Nasdaq.

 

(j) Pledge and Security Agreement. Poppe and Camden shall have duly executed a
pledge and security agreement, in form and substance reasonably acceptable to
Buyer, Poppe and Camden, granting a security interest in favor of Buyer in the
Cash and Securities Account and securing the obligations of Poppe and Camden
under Section 8.02(b) (the “Pledge and Security Agreement”).

 

(k) Securities Account Control Agreement. Poppe, Camden and the holder of the
Cash and Securities Account shall have duly executed a securities account
control agreement, in form and substance reasonably acceptable to Buyer, Poppe
and Camden (the “Securities Account Control Agreement”), perfecting Buyer’s
security interest in the Cash and Securities Account and providing that, without
Buyer’s written consent, (i) Poppe and Camden shall not transfer cash or
securities from the Cash and Securities Account other than to satisfy their
payment obligations under Section 8.02(b) until such time as a settlement order
or judgment has been entered by a court of competent jurisdiction with respect
to the Employment Litigation (the “Employment Litigation Order”), and (ii)
Seller Indemnitors may, after the entry of the Employment Litigation Order but
prior to Seller Indemnitors’ full discharge of their payment obligations under
Section 8.02(b), make such transfers, but only (y) to satisfy their payment
obligations under Section 8.02(b) or (z) if not to satisfy their payment
obligations under Section 8.02(b), to the extent that the cash balance in the
Cash and Securities Account after giving effect to such transfer will be equal
to or greater than the amount remaining payable by defendants under the
Employment Litigation Order or pursuant to Section 8.02(b).

 

Section 7.03 Conditions to the Obligations of the Seller. The Sellers’
obligations under Article II of this Agreement shall be further subject to the
satisfaction or to the waiver by the Seller of the following conditions
precedent:

 

(a) Purchase Price. Seller shall have received (i) the Cash Consideration (plus
the Remaining Balance, if any) by wire transfer in immediately available funds
to the account or accounts designated by Seller pursuant to Section 2.02 above
or to the Cash and Securities Account, as applicable, and (ii) evidence of
instructions for delivery of the Stock Consideration (adjusted for the Remaining
Balance, if any) to the account or accounts designated by Seller or to the Cash
and Securities Account, as applicable.

 



 

   

 

(b) Performance of Obligations of the Buyer. Each of the pre-Closing obligations
of the Buyer and the Parent shall have been duly performed, and the
representations and warranties of the Buyer and the Parent contained in this
Agreement shall be true and correct in all material respects as of the Execution
Date and as of the Closing Date as though made immediately prior to the Closing
(except as to any representation or warranty which specifically relates to
another date).

 

(c) Secretary’s Certificates. The Seller shall have received from the Secretary
of the Buyer and from the Secretary of the Parent, in a form reasonably
satisfactory to the Seller, certificates enclosing the filed Article of
Incorporation or Articles of Organization and bylaws or limited liability
company operating agreement (in each case, as applicable) of Buyer and of
Parent, the resolutions authorizing all of the transactions contemplated herein,
and good standing certificates of the Buyer and the Parent, respectively, dated
as of a date reasonably close to the Closing Date.

 

(d) Officer’s Certificates. The Seller shall have received certificates from an
officer of the Buyer and from an officer of the Parent, respectively, in a form
reasonably satisfactory to the Seller, that the representations and warranties
of the Buyer and Parent set forth in Article IV and Article V hereof are true
and accurate as of the execution hereof and as of the Closing Date

 

(e) Other Documents. The Seller shall have received from the Buyer any such
other documents or other materials as the Seller may reasonably request to
consummate the transactions contemplated herein.

 

(f) Pledge and Security Agreement. Buyer shall have duly executed the Pledge and
Security Agreement.

 

(g) Securities Account Control Agreement. Buyer and the holder of the Cash and
Securities Account shall have duly executed the Securities Account Control
Agreement.

 

Article VIII
Indemnification

 

Section 8.01 Survival. All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to have been relied upon by the
parties hereto, and shall survive the Closing; provided that the representations
and warranties contained herein shall be fully effective and enforceable only
for a period of eighteen (18) months following the Closing Date, and shall
thereafter be of no further force or effect, provided further, that the
representations and warranties in (i) Section 3.01, Section 3.02, Section 3.24,
Section 4.01, Section 4.02, Section 4.05, Section 5.01, Section 5.02, Section
5.03 and Section 5.05 shall survive indefinitely, (ii) Section 3.19 shall
survive for a period of five (5) years after the Closing, and (iii) Section 3.20
shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus 60 days. All
covenants and agreements of the parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein. The
representations, warranties, covenants, and agreements contained in this
Agreement or in any certificate, schedule, document, or other writing delivered
by or on behalf of any party pursuant hereto shall not be affected by any
investigation, verification, examination or knowledge acquired or capable of
being acquired by any other party hereto or by any person acting on behalf of
any such other party.

 



 

   

 

Section 8.02 Indemnification of the Buyer.

 

(a) From and after the Closing, Poppe and Camden (“Seller Indemnitors”), jointly
and severally, agree to indemnify, defend and hold harmless the Buyer and the
Parent and their respective directors, officers, employees, owners, agents and
Affiliates and their successors and assigns or heirs and personal
Representatives, as the case may be (each a “Buyer Indemnified Party”) from and
against, and to promptly pay to or reimburse a Buyer Indemnified Party for any
and all Losses sustained by such Buyer Indemnified Party relating to, caused by
or resulting from: (a) any misrepresentation, breach of warranty, or failure to
fulfill or satisfy any covenant or agreement made by the Seller; (b) any Losses
relating to the Employment Litigation to the extent not covered under the
Employment Insurance Policies; or (c) any Tax liability of the Companies for
periods ending on or prior to the Closing Date.

 

(b) Notwithstanding anything contained herein to the contrary, for purposes of
the Employment Litigation, the Seller Indemnitors shall be solely responsible
for the direct payment of all Losses relating to the Employment Litigation as
they are incurred, to the extent not covered by the Employment Insurance
Policies, including but not limited to attorney’s fees, court costs, settlement
awards and the like. Upon receipt of notice from any party of the requirement to
pay for any Losses relating to the Employment Litigation, the Seller Indemnitors
shall remit necessary payment, in cash from the Cash and Securities Account or
otherwise in cash at the Sellers sole discretion.

 

Section 8.03 Indemnification of the Seller. From and after the Closing, the
Buyer and Parent, jointly and severally, agree to indemnify, defend and hold
harmless each Person comprising the Seller and the successors and assigns or
heirs and personal Representatives of each, as the case may be (each, a “Seller
Indemnified Party”) from and against, and to promptly pay to or reimburse a
Seller Indemnified Party for, any and all Losses sustained by such Seller
Indemnified Party relating to, caused by or resulting from: (a) any
misrepresentation, breach of warranty, or failure to fulfill or satisfy any
covenant or agreement made by the Buyer or Parent contained herein, and (b) to
the extent not released from any guaranty in respect of the Companies’
obligations under the Leases, any Losses relating to the Leases with respect to
the period from and after the Closing Date.

 

Section 8.04 Indemnification Procedure for Third Party Claims Against
Indemnified Parties.

 

(a) Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 8.02, the Buyer Indemnified Party will notify the Seller
Indemnitors in writing promptly after becoming aware of such matter. With
respect to any matter for which indemnification is claimed pursuant to Section
8.03, the Seller Indemnified Party will notify the Buyer in writing promptly
after becoming aware of such matter. A failure or delay to promptly notify an
indemnifying party of a claim will only relieve such indemnifying party of its
obligations pursuant to this Article VIII to the extent, if at all, that such
party forfeits rights or defenses by reason of such failure or delay.

 



 

   

 

(b) Defense of Claim. Promptly after receipt of any notice pursuant to Section
8.4(a) and also with respect to the Employment Litigation, the indemnifying
party shall defend, contest, settle, compromise or otherwise protect the
indemnified party against any such claim for Losses at the indemnifying party’s
own cost and expense. Each indemnified party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the indemnifying party will be entitled to
control the defense, settlement and other actions taken in connection with its
indemnification obligation unless the indemnified party has relieved the
indemnifying party in writing from liability with respect to the particular
matter. The indemnified party shall reasonably cooperate with the indemnifying
party’s requests, and at the indemnifying party’s expense (including, but not
limited to, indemnifying party’s paying or reimbursing the indemnified party’s
reasonable attorneys’ fees and investigation expenses), concerning the defense
of the claim for Losses. The indemnifying party shall include the indemnified
party in any settlement discussions.

 

(c) Failure to Defend. If the indemnifying party does not timely defend, contest
or otherwise protect against a claim for Losses after receipt of the required
notice, the indemnified party will have the right, but not the obligation, to
defend, contest or otherwise protect against same, make any compromise or
settlement therefor, and seek indemnification for the entire cost therefor from
the indemnifying party, including, without limitation, reasonable attorneys’
fees, disbursements and all amounts paid as a result of such suit, action,
investigation and Losses.

 

Section 8.05 Certain Limitations and Related Matters. The indemnification
provided for in Section 8.02 shall be subject to the following limitations:

 

(a) Seller Indemnitors shall not be liable to any Buyer Indemnified Party for
indemnification under Section 8.02 until the aggregate amount of all Losses in
respect of indemnification under Section 8.02 exceeds one half of one percent
(0.5%) of the Purchase Price (the “Threshold”), in which event Seller
Indemnitors shall each pay or be liable for all such Losses from the first
dollar. The aggregate amount of all Losses for which Seller Indemnitors shall be
liable pursuant to Section 8.02 shall not exceed fifty percent (50%) of the
Purchase Price (the “Cap”), provided, however that the Cap and Threshold shall
not apply to (i) any Losses sustained by Buyer or Parent relating to the
Employment Litigation and Seller Indemnitors shall each indemnify Buyer or
Parent for any and all Losses relating to the Employment Litigation; and (ii)
any Losses sustained by Buyer or Parent relating to any Tax liabilities of the
Companies for periods ending on or prior to the Closing Date (Section 8.05(a)(i)
and (ii) collectively referred to as the “Cap Excluded Items”).

 



 

   

 

(b) Payments pursuant to the indemnification provisions of this Agreement shall
be limited to the amount of any Losses remaining after deducting therefrom any
insurance proceeds and any indemnity, contribution or other similar payment
received by the indemnified party or its Affiliates in respect of any such
claim. The indemnified party shall use, and shall cause its Affiliates to use,
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses prior to
seeking indemnification under this Agreement. None of Buyer, Parent or the
Companies shall take any action to terminate or impair the Employment Insurance
Policies. Upon satisfaction in full of Seller Indemnitors’ indemnification
obligations in respect of the Employment Litigation, Seller Indemnitors shall
each be entitled to retain 50% of (i) the remaining proceeds paid or payable
under such Employment Insurance Policies, and (ii) any amounts remaining in any
fund established to satisfy claims arising in respect of the Employment
Litigation or Losses in respect thereof, and to the extent either of (i) or (ii)
is in the possession or under the control of Buyer, Parent or any Company, such
party shall promptly pay over to Seller Indemnitors, in equal amount, such
funds.

 

(c) Seller Indemnitors may satisfy a portion of an indemnification claim by a
Buyer Indemnified Party by transferring Stock Consideration to such Buyer
Indemnified Party, provided, however that Seller Indemnitors may satisfy such
claims by transferring Stock Consideration that is valued at no more than forty
one percent (41%) of the dollar amount of any such indemnification claim, with
the remaining portion due to be satisfied in cash. The Stock Consideration so
transferred shall be valued for the purpose of satisfying such indemnification
claim at the weighted average price per share of Parent’s common stock during
the fifteen (15) days immediately preceding the day such transfer is made.
Notwithstanding anything contained herein to the contrary, Losses relating to
the Employment Litigation shall not be subject to this Section 8.05(c) and
Seller Indemnitors shall pay for any Losses relating to the Employment
Litigation pursuant to the terms of Section 8.02(b).

 

(d) No Losses may be claimed under Section 8.02 or Section 8.03 by Buyer
Indemnified Party or Seller Indemnified Party, respectively, to the extent such
Losses are included in the calculation of any adjustment to the Purchase Price
pursuant to Section 2.03.

 

Section 8.06 Tax Treatment of Indemnification Payments. Except for the payment
for any Losses relating to the Employment Litigation pursuant to the terms of
Section 8.02, all indemnification payments made under this Agreement shall be
treated by the parties as an adjustment to the Purchase Price for Tax purposes,
unless otherwise required by Law.

 

Section 8.07 Exclusive Remedies. Except as set forth in Section 6.13, the
parties acknowledge and agree that their sole and exclusive remedy with respect
to any and all claims (other than claims arising from intentional fraud or
criminal activity on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Agreement. Nothing in this
Section 8.07 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s intentionally fraudulent or criminal misconduct.

 



 

   

 

Article IX
General Provisions

 

Section 9.01 Amendment and Modification; Waiver of Compliance. Neither the
Buyer, on the one hand, nor the Seller, on the other hand, will be deemed as a
consequence of any delay, failure, omission, forbearance or other indulgence of
such party: (i) to have waived, or to be estopped from exercising, any of its
rights or remedies under this Agreement; or (ii) to have modified or amended any
of the terms of this Agreement, unless such modification or amendment is set
forth in writing and signed by the Buyer, Poppe and Camden. No single or partial
exercise by the Buyer or the Seller of any right or remedy will preclude any
other right or remedy, and a waiver expressly made in writing on one occasion
will be effective only in that specific instance and only for the precise
purpose for which given, and will not be construed as a consent to or a waiver
of any right or remedy on any future occasion or a waiver of any right or remedy
against any other party.

 

Section 9.02 Validity. If any provision of this Agreement or the application of
any such provision to any party hereto or any circumstances relating hereto
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such party or circumstances, other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by Law.

 

Section 9.03 Parties in Interest. Except as provided in Section 8.03, this
Agreement shall not confer upon any Person not a party hereto any rights or
remedies of any nature whatsoever.

 

Section 9.04 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier to occur of delivery thereof
if by hand or upon receipt or on the second business day after deposit if sent
by a recognized overnight delivery service or upon transmission if sent by
facsimile (in each case with receipt verified) as follows:

 

If to the Buyer or Parent:

With a copy to:

   

Chanticleer Holdings, Inc.

Ruskin Moscou Faltischek, P.C.

7621 Little Avenue, Suite 414

1425 RXR Plaza

Charlotte, North Carolina 28226

East Tower, 15th Floor

Attn: Michael D. Pruitt

Uniondale, NY 11556

 

Attn: Seth I. Rubin, Esq.

 

And if to any Person comprising Seller, at the address set forth on the
signature page to this Agreement of such Seller, with a copy to Stoel Rives LLP,
900 SW Fifth Ave., Suite 2600, Portland, OR 97204, Attn: Steven Hull, Esq.

 



 

   

 

Section 9.05 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule.

 

Section 9.06 Entire Agreement. This Agreement, including the Disclosure
Schedules and Transaction Documents, embody the entire agreement and
understanding of the parties hereto and supersede all prior agreements and
understandings between the parties hereto, whether written or oral, express or
implied, with respect to such subject matter herein and therein.

 

Section 9.07 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

 

(i) by written consent of the Buyer, Poppe and Camden;

 

(ii) by the Buyer if any of the representations or warranties of the Seller
contained herein are not in all material respects true, accurate and complete,
subject to Section 6.15 herein, or if the Seller breaches any covenant or
agreement contained herein in any material respect, and the same is not cured
within 10 days after notice thereof;

 

(iii) by Poppe and Camden if any of the representations or warranties of the
Buyer or Parent contained herein are not in all material respects true, accurate
and complete, or if the Buyer or Parent breaches any covenant or agreement
contained herein in any material respect; and the same is not cured within 10
days after notice thereof;

 

(iv) By Buyer if (A) the Closing has not occurred by September 30, 2015, and (B)
such party has performed all of its obligations hereunder in all material
respects and has satisfied all of the conditions to Closing to be satisfied for
the other party to proceed; or

 

(v) By Poppe and Camden if (A) the Closing has not occurred by September 30,
2015, and (B) such parties have performed all of their obligations hereunder in
all material respects and have satisfied all of the conditions to Closing to be
satisfied for the other party to proceed.

 

Section 9.08 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except: (a)
as set forth in this Article IX and Section 6.7 hereof; and (b) that nothing
herein shall relieve any party hereto from liability for any willful breach of
any provision hereof.

 

Section 9.09 Assignment. Seller may not assign any of its rights under this
Agreement without the prior consent of the Buyer. Neither Buyer nor Parent may
assign any of its rights or obligations under this Agreement without the prior
consent of Poppe and Camden. Notwithstanding the foregoing, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties.

 



 

   

 

Section 9.10 Waiver of Conflicts; Non-Assertion of Attorney-Client Privilege.

 

(a) Buyer and Parent acknowledge and agree that, notwithstanding that Stoel
Rives LLP will continue to represent the Companies with respect to the
Employment Litigation after the Closing Date, Buyer and Parent, on behalf of
themselves and their Affiliates, hereby consent to, waive, and will not assert
any conflict of interest arising out of or relating to the representation after
the Closing Date by Stoel Rives LLP of Poppe and Camden (each, a “Designated
Person”) in any matter (including any litigation, arbitration, mediation or
other proceeding) arising out of or in connection with this Agreement and the
other agreements and transactions contemplated hereby (collectively, the
“Transaction Representation”). Buyer and Parent acknowledge that they have
consulted with independent counsel concerning the consent provided in this
Section.

 

(b) Buyer and Parent, on behalf of themselves and their Affiliates, agree that,
in connection with a dispute between any Designated Person, on the one hand, and
any of Buyer, Parent or the Companies, or any of their respective Affiliates, on
the other hand, they will not assert any attorney-client privilege with respect
to any communication between Stoel Rives LLP, on the one hand, and any
Designated Person, on the other hand, occurring during the Transaction
Representation, it being the intention of the parties hereto that all rights to
such attorney-client privilege and to control such attorney-client privilege
shall be retained by such Designated Person; provided, that the foregoing
agreement of non-assertion shall not extend to any communication not involving
the Transaction Representation, or to communications with any Person other than
the Designated Person; provided, further, that nothing in this Section 9.10(b)
shall be construed as a waiver of any attorney-client privilege.

 

Section 9.11 Enforceability. If any provision of this Agreement is found to be
unenforceable, the balance of this Agreement shall be deemed enforceable without
the provision in question.

 

Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 9.13 Expenses. Except as otherwise expressly provided in this Agreement,
each party will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated by this Agreement, including, without limitations, all fees and
expenses of agents, Representatives, counsel, and accountants.

 



 

   

 

[SIGNATURE PAGE FOLLOWS]

 



 

   

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  BUYER:       LBB Acquisition, LLC, a North Carolina limited liability company
      By /s/ Michael D. Pruitt   Name: Michael D. Pruitt   Title: Chief
Executive Officer

 

  PARENT:         Chanticleer Holdings, Inc., a Delaware corporation         By
/s/ Michael D. Pruitt   Name: Michael D. Pruitt   Title: Chief Executive Officer

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 


  SELLER:       By /s/ Katherine J. Poppe   Name: Katherine J. Poppe

 

  Address:            

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 

  SELLER:       By /s/ Micah L. Camden   Name: Micah L. Camden

 



  Address:            

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   



 


  SELLER:         By /s/ Michael John Poppe   Name: Michael John Poppe

 



  Address:            

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 


  SELLER:       By /s/ Basil Bullard   Name: Basil Bullard

 



  Address:            

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 


  SELLER:         By /s/ Renee Donna Cote   Name: Renee Donna Cote

 

  Address:            



 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 


  SELLER:         By /s/ Rob John Cote   Name: Rob John Cote

 

  Address:            



 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 


  SELLER:         By /s/ Gary Byron Rothenberger   Name: Gary Byron Rothenberger

 

  Address:            



 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

 


  COMPANIES:       Cuarto LLC, an Oregon limited liability company, Quinto LLC,
an Oregon limited liability company, Noveno LLC, an Oregon limited liability
company, Primero LLC, an Oregon limited liability company, Segundo LLC, an
Oregon limited liability company, Sexto LLC, an Oregon limited liability
company, Octavo LLC an Oregon limited liability company, and LBB LLC, an Oregon
limited liability company

 

  By /s/ Katherine J. Poppe   Name: Katherine J. Poppe   Title: Member        
By /s/ Micah L. Camden   Name: Micah L. Camden   Title: Member

 

  Septimo LLC, an Oregon limited liability company         By /s/ Katherine J.
Poppe   Name: Katherine J. Poppe   Title: Managing Member

 

[SIGNATURE PAGE TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]

 



 

   

